Title: Benjamin Waterhouse to James Madison, 20 February 1834
From: Waterhouse, Benjamin
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Cambridge
                                
                                20th. Feby. 1834
                            
                        
                         
                        I noticed not long since in the Newspapers, that the venerable Mr Madison was elected President of the Temperance Society. I thought that your advanced age & sound mind happily justified
                            their choice. I herewith send you the 5th. edition of a Lecture I gave on that subject nearly thirty years ago. It may
                            amuse you and Mrs Madison. You will see that it is leveled principally against the pernicious effects of ardent spirits,
                            and that organ of Virginia influence, Tobacco!
                        I have just finished reading Theodore Dwight’s History of the Hartford Convention, which I consider an
                            attempted imposition on those of the public who have come upon the stage of life since the Presidency of yourself. The
                            book cannot deceive me. I knew John Henry—Harrison G. Otis, and Timothy Pickering, and well remember the conduct of those
                            nullifiers, and worshipers at the altar of Britain I hope you have read the book, and should be highly gratified to know
                            your opinion of it. I have reason for believing that our friend John Quincy Adams has committed to paper his view of the
                            events of those days, cause & effects. I mean of the movements of our Essex Junto a
                            few years previously to the declaration of war.
                        Mr Dwight’s tirade runs on to 341 pages before he mentions the Hartford Convention! Those pages are chiefly
                            occupied in traducing Mr Jefferson. He is more civil towards you, because you ar living. When he acknowledges a stubborn
                            but unwelcome fact, he never fails to hold it up to his ignorant readers with its wrong end
                                foremost. My most respectful compliments to Mrs Madison with the assurances of an high degree of respect for
                            yourself
                        
                        
                            
                                Benjamin Waterhouse
                            
                        
                    